                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


BRANDON DONYA HUGHES,                                 )
                                                      )
                         Petitioner,                  )
                                                      )
                                                      )
                                                      )
DIRECTOR, TDCJ.CID,                                   )
                                                      )
                         Respondent                   )   Civil Action No. 3:18-CV-2741-C-BN


                                                 ORDER

         Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising that the Court should deny Petitioner's application for a

w    t of habeas corpus and request for an evidentiary hearing.r

         The Court conducts ade novo review ofthose portions ofthe Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

    636(bXl)(C). Portions of the report or proposed findings or recommendations that           are not the
$

subject ofa timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See United States v. Wilson,864 F.2d 1219, 1221 (5th Cir' 1989)'

         After due consideration and having conducted        a de noyo   review, the court finds that

Petitioner's objections should be oVERRULED. The Court has further conducted an

independent review of the Magistrate Judge's findings and conclusions and finds no error. It is

therefore ORDERED that the Findings, Conclusions, and Recommendation are ADOPTED as



          r petitioner, who is represented by counsel, filed objections to the United States Magistrate

Judge's Findings, Conclusions, and Recommendation on April 21,2021'
the findings and conclusions of the Court. For the reasons stated therein, the Court ORDERS

that Petitioner's application for a writ of habeas corpus and request for an evidentiary hearing be

DENIED.
                               4
                                _rt
       SO ORDERED       this   ,-/   day of May, 2021.




                                              L


                                                      p           GS
                                              S
                                                      OR          STATES            CT JUDGE



                                                                          t




                                                  2
